Citation Nr: 0522187	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  01-06 595	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for left knee total 
replacement, currently rated as 60 percent disabling. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from December 1970 
to August 1973.

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied entitlement to an increased 
evaluation for left total knee replacement, then rated 30 
percent disabling from June 1, 1998.  In that decision, the 
RO also denied entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(hereinafter TDIU).  The veteran appealed both issues to the 
Board of Veterans' Appeals (Board).

In September 2001, the Board remanded the case for additional 
development.  In April 2004, the Board again remanded the 
case for additional development.  

In a May 2005 rating decision, the RO granted TDIU effective 
from November 1, 1998.  The veteran has not expressed any 
disagreement with that decision.  Thus, the issue of 
entitlement to TDIU is no longer on appeal.  

In the May 2005 rating decision, the RO also granted a 60 
percent rating for total knee replacement effective from 
November 1, 1998 (except for a portion of the appeal period 
from March 26, 2003, to December 1, 2004, when another 
temporary total rating for convalescence and a 100 percent 
rating was assigned).  Because a higher evaluation for the 
left total knee replacement is potentially available, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for an increased rating remains 
viable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's left total knee replacement is manifested by 
severe painful motion or weakness in the left lower 
extremity; range of extension limited to no more than 25 
degrees, and limitation of flexion to no more than 75 
degrees; no symptomatic scar is shown. 


CONCLUSION OF LAW

The criteria for a schedular rating greater than 60 percent 
for left total knee replacement are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5260, 5261, 
§ 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided a rating decision, a statement of the case, 
supplemental statements of the case, and VCAA notice letters 
sent in April and June 2004.  The Board provided additional 
information in its September 2001 and April 2004 remands.  
These documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claim.  They thereby served to tell him of the 
evidence needed to substantiate the claim.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The April 2004 letter specifically told 
him to submit any pertinent records in his possession.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims file.  All identified 
evidence has been accounted for.  

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Indeed, defective VCAA notice could be 
remedied by remanding the case.  The Board provided this 
remedy through its two remands.

VA has also provided required assistance in substantiating 
the claim by providing examinations, and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).

Background

In October 1973, the RO granted service connection for 
residuals of a left knee ostochondral fracture of the lateral 
femoral condyle and granted a 10 percent rating under 
Diagnostic Code 5255.  

The left knee joint was replaced by prosthesis on April 21, 
1997.  In June 1997, the RO granted a 100 percent rating for 
the left total knee replacement effective from April 21, 
1997, to June 1, 1998, and thereafter a 30 percent rating 
under Diagnostic Code 5055.

A December 1999 VA orthopedic compensation examination report 
reflects complaint of considerable knee pain and difficulty 
when walking, climbing steps, and using the knee in general.  
The veteran also reported swelling.  The examiner noted a 
well-healed midline knee scar 17 cm in length and another 
smaller scar nearby.  Left knee range of motion was from 10 
degrees to 85 degrees with no instability.  The physician 
specifically noted that the veteran used no ambulatory aids 
or braces.  The impression was status post total knee 
replacement with limitation of motion and diminished pain.  

An October 2004 VA orthopedic compensation examination report 
reflects that the physician reviewed the claims file and 
recited the relevant medical history, which included an April 
1997, left total knee replacement.  Postoperatively, the 
veteran had persistent pain and limitation of flexion to 100 
degrees.  He sustained a femur fracture just above the total 
knee replacement on April 20, 2002.  The left knee prosthesis 
area became infected, which required that all hardware, 
including the prosthesis be removed on March 26, 2003.  After 
a course of antibiotic treatment, on October 16, 2003, the 
veteran underwent re-implantation of a total knee replacement 
using a hinged prosthesis.  On May 11, 2004, the left knee 
was boggy.  Passive range of motion was from 100 to zero 
degrees.  

The veteran reported pain currently of 6 on a 10-point scale.  
He could ambulate only with a walker or crutches.  He 
complained of knee swelling and poor range of motion.  There 
were two surgical scars, one measuring 35 cm and the other 
measuring 25 cm.  The left knee was warmer to touch and the 
left knee and thigh were significantly enlarged.  Range of 
motion was from 75 to 25 degrees, both actively and 
passively.  There was no instability.  X-rays showed no 
evidence of prosthesis loosening.  

The impression was failed left total knee replacement 
complicated by infection, now with limited range of motion 
and pain.  The examiner noted that the veteran could not 
squat, kneel, recline, or negotiate stairs or ladders and 
also noted that the left lower extremity should be elevated 
as needed.  No other functional impairment was found.  

Numerous VA and private clinical records were submitted; 
however, these support the VA examiner's recitation of the 
relevant facts and none contains relevant information not 
covered in the VA examination reports.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The Board will address only those periods in which a 100 
percent schedular rating has not been assigned, which are 
from November 1, 1998, to March 26, 2003, and from December 
1, 2004.  

Diagnostic Code 5055 provides that a total rating is assigned 
for one year following prosthetic replacement of a knee 
joint.  Following the one-year period of a total rating, a 60 
percent rating is to be assigned if the replacement results 
in chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  An intermediate degree 
of residual weakness, pain, or limitation of motion is rated 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2004).  Special 
monthly compensation is assignable during the 100 percent 
rating period the earliest date permanent use of crutches is 
established.  Diagnostic Code 5055, Note (2).  

In this case, total ratings were assigned following each of 
the two left total knee replacement surgeries, and those 
ratings remained in effect for more than one year following 
prosthetic replacement.  Thus, the maximum available benefit 
has been granted for the two total knee replacement surgeries 
themselves.  The maximum available benefit of 60 percent has 
been assigned at all times when a 100 percent rating was not 
in effect, that is, from November 1, 1998, to March 26, 2003, 
and from December 1, 2004.  

Because the maximum available benefit, has already been 
assigned, there is no need to further discuss the 60 percent 
ratings assigned under Diagnostic Code 5055; however, 
limitation of motion of the left knee joint, if sufficiently 
severe, could be rated under other diagnostic codes that 
combine to a rating greater than 60 percent.    

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2004).  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate 
II, 4.71a, Diagnostic Code 5261 (2004).    

Diagnostic Code 5262 provides a maximum rating of 40 percent 
for impairment of the tibia and fibula.

According to VAOPGCPREC 9-2004, VA may assign separate 
ratings for limitation of motion in extension and limitation 
of motion in flexion, as these represent separate and 
distinct disabilities.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations, 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

However, even considering this provision, extension has been 
limited to no more than 25 degrees, and flexion has been 
limited to no more than 75 degrees.  The last VA examination 
makes clear that there is no additional limitation due to 
functional factors.  The examiner noted that passive and 
active ranges of motion were the same and that there was no 
additional limitation of motion due to DeLuca factors.  Such 
limitation of motion would warrant no more than a 40 percent 
rating for limitation of extension under Diagnostic Code 
5261; and 10 percent under Diagnostic Code 5260.  Thus, there 
is no basis for awarding a rating higher than the 60 percent 
under Diagnostic Code 5255.

Diagnostic Code 5055 does not provide for rating knee 
replacement on the basis of other diagnostic codes referable 
to the knee.  In the alternative, the knee disability could 
be rated on the basis of limitation of motion under 
Diagnostic Codes 5260 and 5261; and instability and 
subluxation under Diagnostic Code 5257.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (1997).

The maximum rating under Diagnostic Code 5257 is 30 percent.  
If that rating were combined with a 40 percent rating for 
limitation of extension and a 10 percent rating for 
limitation of flexion, the combined evaluation would also be 
60 percent.  38 C.F.R. § 4.25 (2004).

The only remaining avenue for an increased rating is on the 
basis of the service-connected surgery scars; however, the 
scars are noted to be well healed.  No complaint of 
tenderness or other scar symptom has been raised.  There is 
no evidence that the scars are deep scars, or if superficial, 
that they cover an area of 929 sq cm or greater.  Thus, a 
compensable rating is not warranted under 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.   

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a schedular disability rating greater than 60 percent for 
the periods from November 1, 1998, to March 26, 2003, and 
from December 1, 2004, must be denied.  

The provisions of 38 C.F.R. § 3.321(b) (2004) need not be 
discussed as a 100 percent schedular rating was in effect 
prior to November 1, 1998, and TDIU was granted from that 
date.  


ORDER

Entitlement to a schedular rating higher than 60 percent for 
left knee total replacement is denied. 



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


